ICJ_103_Diallo_GIN_COD_2008-05-05_ORD_01_NA_00_FR.txt.     COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


       AFFAIRE
  AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE
      DE
       u MOCRATIQUE DU CONGO)


     ORDONNANCE DU 5 MAI 2008




            2008
    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


    CASE CONCERNING
  AHMADOU SADIO DIALLO
(REPUBLIC OF GUINEA v. DEMOCRATIC
     REPUBLIC OF THE CONGO)


         ORDER OF 5 MAY 2008

                    Mode officiel de citation :
     Ahmadou Sadio Diallo (République de Guinée c. République
       démocratique du Congo), ordonnance du 5 mai 2008,
                    C.I.J. Recueil 2008, p. 9




                        Official citation :
 Ahmadou Sadio Diallo (Republic of Guinea v. Democratic Republic
             of the Congo), Order of 5 May 2008,
                    I.C.J. Reports 2008, p. 9




                                         No de vente :
ISSN 0074-4441
ISBN 978-92-1-071045-9
                                         Sales number    936

                                  5 MAI 2008

                                ORDONNANCE




      AHMADOU SADIO DIALLO
(RE
  u PUBLIQUE DE GUINE
                    u E c. RE
                            u PUBLIQUE
      DE
       u MOCRATIQUE DU CONGO)




      AHMADOU SADIO DIALLO
(REPUBLIC OF GUINEA v. DEMOCRATIC
     REPUBLIC OF THE CONGO)




                                    5 MAY 2008

                                     ORDER

               9




                              COUR INTERNATIONALE DE JUSTICE

   2008                                      ANNÉE 2008
   5 mai
Rôle général
  no 103                                       5 mai 2008


                                    AFFAIRE
                               AHMADOU SADIO DIALLO
                           (RE
                             u PUBLIQUE DE GUINE
                                               u E c. RE
                                                       u PUBLIQUE
                                 DE
                                  u MOCRATIQUE DU CONGO)




                                           ORDONNANCE


               Présents : Mme HIGGINS, président ; MM. RANJEVA, SHI, KOROMA,
                          PARRA-ARANGUREN, BUERGENTHAL, OWADA, SIMMA, TOMKA,
                          ABRAHAM, KEITH, BENNOUNA, juges ; M. COUVREUR, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
               graphe 2, 48 et 49 de son Règlement,
                  Vu l’ordonnance en date du 27 juin 2007, par laquelle la Cour a fixé au
               27 mars 2008 la date d’expiration du délai pour le dépôt du contre-
               mémoire de la République démocratique du Congo,
                  Vu le contre-mémoire dûment déposé par la République démocratique
               du Congo dans le délai ainsi fixé ;
                  Considérant que, au cours d’une réunion que le président de la Cour a
               tenue le 5 mai 2008 avec les agents des Parties, l’agent de la Guinée a
               indiqué qu’une réplique de son gouvernement était nécessaire en l’affaire
               et a sollicité un délai de neuf mois pour la préparation de cette pièce ; et
               que l’agent du Congo a déclaré que son gouvernement n’était pas opposé
               à la tenue d’un second tour de procédure écrite, tout en estimant que,

               4

10            AHMADOU SADIO DIALLO (ORDONNANCE 5 V 08)


compte tenu du temps déjà écoulé depuis le dépôt de la requête, le délai
sollicité pour le dépôt de la réplique paraissait trop long ;

    Compte tenu des vues des Parties,
  Autorise la présentation d’une réplique de la République de Guinée et
d’une duplique de la République démocratique du Congo ;
  Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de procédure :
  Pour la réplique de la République de Guinée, le 19 novembre 2008 ;
  Pour la duplique de la République démocratique du Congo, le 5 juin
2009 ;
  Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le cinq mai deux mille huit, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République de Guinée et au
Gouvernement de la République démocratique du Congo.


                                                      Le président,
                                             (Signé) Rosalyn HIGGINS.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071045-9

